Citation Nr: 1748198	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-07 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral calf muscle aches.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brandi Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1990 to April 1991, including service in Southwest Asia from February 5, 1991 to March 28, 1991.  The Veteran also had periods of service with the Army Reserves, including periods of active duty for training (ACDUTRA). 

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran testified at a personal hearing before the undersigned in July 2012.  The Board remanded the claims in September 2014.

The Board notes that the issue of entitlement to a TDIU was not appealed by the Veteran, but was adjudicated in the March 2017 supplemental statement of the case and was certified to the Board.  The Board has included that issue on the title page.  

The Board has not included the issue of entitlement to service connection for an acquired psychiatric disorder because, although a rating decision denying that claim was issued by the RO in March 2017, the Veteran has not yet filed VA Form 21-0958, Notice of Disagreement (NOD), with that rating decision; hence, an appeal of that rating decision has not even been initiated at this time.  38 C.F.R. § 19.24 (2016).  

Additionally, a December 2015 rating decision denied service connection for high blood pressure, breathing problems, acid reflux disease, spot on lung, and irritable bowel syndrome.  The Veteran's attorney submitted a timely NOD with this decision in December 2016.  The record reflects the Agency of Original Jurisdiction (AOJ) is in the process of taking action on this NOD.  As such, the Board will not take any further action on these matters, and they will only be before the Board if the Veteran timely files a substantive appeal after a statement of the case (SOC) is issued.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not exhibit a disability, described as calf muscle aches and chronic fatigue syndrome, which had its clinical onset or is otherwise related to active duty.  He does not exhibit a qualifying chronic disability from an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree.

2.  The competent and credible evidence of record demonstrates that the Veteran's unspecified insomnia disorder was caused or aggravated by his service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral calf muscle aches have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  The criteria for service connection for insomnia, diagnosed as unspecified insomnia disorder, have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(e).  The Veteran's military records document that he served in Southwest Asia during the Persian Gulf War.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent not later than December 31, 2021.  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms.  See 38 C.F.R. § 3.317(a)(2).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  The symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue.  Id. at 9-10.  Undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117.  Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014). 

Compensation shall not be paid for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

Insomnia

The Veteran contends that he has suffered from insomnia since separating from service.  The Board finds that the competent and credible evidence of record supports the Veteran's claim, and therefore service connection for insomnia is warranted.

Specifically, while the service treatment records do not reflect complaints of insomnia or sleep disturbance, the medical evidence supports the Veteran's report of continuity of symptoms since service.  In that regard, in March 1995, approximately four years following service separation, the Veteran reported suffering from fatigue that was assessed to be more than likely related to lack of adequate sleep.  A competent and persuasive medical nexus has been provided with regard to the Veteran's claim.  Significantly, in October 2015, a VA examiner conducted mental status examination of the Veteran, reviewed the claims file, and concluded that the Veteran suffered from unspecified insomnia disorder and that his insomnia was at least as likely as not caused or aggravated by his service.  The examiner explained that the Veteran's sleep problems had been ongoing since his military involvement.  While some of his insomnia was attributed to his separate diagnosis of an anxiety disorder, at other times he found himself awake for unknown reasons, and such had been occurring since separation from service.  The examiner concluded that in the absence of anxiety, the Veteran reported recurrent sleep problems that warranted a separate diagnosis of unspecific insomnia disorder.  From this evidence, the Board concludes that the Veteran's unspecified insomnia disorder was caused or aggravated by his service, and began upon separation from service.  The evidence demonstrates a continuity of symptoms since service and a probative medical nexus linking the onset of the Veteran's unspecified insomnia disorder to his service.

Calf Muscle Aches & Chronic Fatigue Syndrome

The Veteran has contended that he has a disability manifested by bilateral calf pain and chronic fatigue syndrome that may be due to exposures in service, to include service in Southwest Asia.  The record reflects that the Veteran had service in the Southwest Asia theater of operations during the Persian Gulf War.  The Board has considered whether service connection is warranted on a direct non-presumptive basis and/or on a direct presumptive basis.  The Board finds that service connection is not warranted.

First, the Veteran's service treatment records are negative for indication of fatigue or calf pain or problems.  The Veteran has stated that he began to experience these symptoms shortly after separating from service.  

However, a March 1995 VA medical record reflects that the Veteran was experiencing knee pain, but with no report of calf pain.  He did report fatigue at this time, but such was assessed to be most likely due to lack of adequate sleep.  
There is a lack of medical evidence to show a continuity of symptoms of fatigue or calf muscle pain since service separation.  As an example, in April 2006, the Veteran underwent an otolaryngology consultation for his ongoing hearing loss and tinnitus, at which time he reported other symptoms and medical history, such as undergoing a neck and back fusion following a 2001 motorcycle accident, but did not report fatigue or calf pain.  The available treatment records dated during the decade following service separation focus on the Veteran's hearing loss and tinnitus.  The lapse of time between service separation and the earliest documentation of current symptoms of a disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The competent medical opinions of record also weigh heavily against the Veteran's claims.  

An August 2010 VA examiner physically examined the Veteran but did not find that he met the criteria for a diagnosis of chronic fatigue syndrome.  Rather, he was assessed to suffer from malaise secondary to depression.  The examiner assessed the Veteran's reported heaviness in the calves to be a "calf muscle ache of unknown etiology," but then ultimately determined that both the Veteran's fatigue and his calf muscle symptoms were more likely secondary to untreated clinical depression.  Until his psychiatric problems had been evaluated, it was not possible to attribute the symptoms to an undiagnosed illness, which was a diagnosis of exclusion.  

A January 2012 VA examination clarified that the Veteran's pain in his calves had been treated for many years with Gabapentin, suggesting that such symptoms had been considered to be secondary to neuropathy/radiculopathy due to the Veteran's low back disability.  The Veteran also reported that at one point his leg pain was thought to be related to statin medication, which was discontinued.  He also reported he used to get muscle pains in his legs with running, but he was no longer running.  The examiner found that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome, and determined that it was at least as likely as not that the Veteran's fatigue was related to his poor sleep and anxiety.  The examiner also found that, based upon physical examination of the Veteran and when taking into account his medical history, his calf pain was at least as likely as not related to his radiculopathy stemming from his lumbar spine disability and residuals of a motorcycle accident.  The examiner pointed out that the Veteran had taken narcotic analgesics which over time could cause heightened sensation of pain.  The Veteran's use of Xanax and a calcium channel blocker were also known to cause muscle aches.  Thus, because there were a number of known factors to account for his calf pain, his calf pain was not due to an undiagnosed illness.

Finally, in August 2015, another VA examiner also determined that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  His symptoms of fatigue were related to his sleep interruption.  The examiner concluded that the Veteran's symptoms of muscle heaviness in his calves had been attributed to known factors throughout the years.  Previously, he had run 10-12 miles per day, and such was known to cause muscle heaviness in the calves due to heavy exercise and overuse.  At other times, his calf pain and heaviness had been attributed to statin use and to his back disability.  It was also significant that the Veteran had not reported calf pain or heaviness in the recent VA records and did not demonstrate signs of current peripheral neuropathy.  It was thus determined that he previously suffered from neuropathic symptoms following his motorcycle accident, but that he did not currently have symptoms in the calves.  On examination, he denied weakness, paresthesias, numbness, or other symptoms in the legs.  There were no objective findings of a bilateral calf disability.

From the above evidence, the Board concludes that the Veteran does not suffer from chronic fatigue syndrome, as he has repeatedly been found not to meet the criteria for that diagnosis, thus service connection for that disability must be denied.  Furthermore, the Veteran's symptoms of malaise have been attributed to a known clinical disorder, depression, and his fatigue has been attributed as a symptom of his now service-connected insomnia.  Thus, he does not suffer from unaccounted-for symptoms that could be considered an undiagnosed illness or multisymptom illness.

With regard to the Veteran's reported calf pain and heaviness, these symptoms have also been attributed to known clinical diagnoses and other factors, to include to his lumbar spine disability, radiculopathy symptoms, and medication.  The VA examiners did not find that the Veteran suffered from additional signs or symptoms that might represent an undiagnosed illness or multisymptom illness.  

Thus, the competent medical evidence does not demonstrate the presence of signs or symptoms that may be manifestations of undiagnosed illness or a chronic multisymptom illness.

To the extent that VA examiners have attributed the Veteran's fatigue and calf pain to his psychiatric disorder or to another disability, the Board notes that fatigue and pain alone are not considered to be disabilities for VA compensation purposes.  Calf pain and fatigue, on their own, are symptoms that cannot be subject to service connection.  The Board notes that in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although the Veteran is competent to report that he has fatigue and calf pain/heaviness, he, as a lay person, is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the neurological, muscular, and orthopedic systems.  His symptoms have also not been attributed to a qualifying multisymptom illness.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In sum, service connection is not warranted on a presumptive basis because the Veteran's disabilities are not one for which presumptive service connection is warranted under 38 C.F.R. §§ 3.307, 3.309, or 3.317.  Service connection is not warranted on a non-presumptive basis because the Veteran did not have an incident of service which has been competently and credibly shown to be casually related to, or to have aggravated, a current disability. 
As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for insomnia, diagnosed as unspecified insomnia disorder, is granted.

Service connection for bilateral calf pain is denied.


REMAND

The Board finds that remand of the Veteran's claim for a TDIU is necessary given the above grant of service connection for insomnia and the possible change to the Veteran's combined disability rating.  Thus, the claim for a TDIU should be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Assign the Veteran a disability rating for his service-connected insomnia.  

2.  Conduct any necessary development with regard to his claim for a TDIU, to include obtaining a VA opinion as to the effect of the Veteran's service-connected disabilities on his functional impairment, if needed.

3.  Then, readjudicate the claim for a TDIU.  If this benefit is not fully granted, issue a supplemental statement of the case and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


